DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Allowed Claims: Claims 2-19 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 07/21/2020, pages 2-5). 
Upon performing an updated search, the closest prior art appears to be U.S. Patent Application Publication 2009/0318220 to Arezina et al., 2011/0077073 to Gagner et al., and 2002/0068624 to Ellis. Gagner generally discloses operations that include detecting a selection of a graphical control that initiates a financial transaction to transfer money from a credit account to a wagering game session account, determining access information stored in a player profile, the access information to access the credit account, determining one or more rules limiting use of the credit account; and enforcing the one or more limitation rules on the use of the credit account. Arezina generally discloses dynamically adjusting a player's line of credit associated with a wagering activity includes the acts of establishing a line of credit for a player and monitoring at least one factor associated with a player's wagering activity.  Ellis generally discloses a system and method for a casino to grant a line of credit to a person gambling without the casino risking losing any out of pocket cash prior to the gambler paying off the line of credit.  The system and has the person apply for a line of credit from a casino.  The casino then reviews the credit history of the person gambling.  A casino smart card is then programmed with a predetermined cash value based on the person's credit history.  The casino smart card is then credited or debited based on the person's wins and losses at the casino.

However, Arezina, Gagner, and/or Ellis in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 2-19 are allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715